El Juez Presidente Interino Señor Todd, Jr.,
emitió la opinión del tribunal.
La cuestión a resolver en este recurso es sencilla, a saber: si una corte insular, haciendo caso omiso de una orden dic-tada por la Oficina del Acelerador de Viviendas, bajo la Ley-de Inquilinato Federal de 1947 según enmendada, fijando el alquiler máximo a una residencia, tiene facultad para des-estimar una demanda sobre triple daño iniciada bajo la sección 205 de la mencionada ley, basándose en que a su jui-cio, dicha oficina carecía de jurisdicción para dictar la orden. Las conclusiones de hecho a que llegó el Tribunal de Distrito de San Juan, de acuerdo con la prueba presentada en el jui-cio, en tanto son pertinentes a la cuestión envuelta, fueron las siguientes: que el demandante Alejandro Medina arrendó de la demandada Hato Rey Realty Co., Inc. en diciembre de 1945, un local en el edificio núm. 17 de la calle Guayama de Hato Rey por un canon de $50 mensuales; que en la fianza otorgada para garantizar el pago de los cánones de arrenda-miento el demandante hizo constar que el local sería usado para laboratorio fotográfico;!1) que el local consistía de un solo salón y una habitación con servicio sanitario; que el de-mandante le hizo varias divisiones al salón, dedicando una parte a laboratorio fotográfico y la otra a vivienda;!2) que én marzo 11, 1948 la demandada le escribió al demandante solicitando desocupara el local porque necesitaban hacerle algunas reparaciones; que en marzo 15, 1948 el demandante *640solicito de la Administración de Inquilinato Insular una. re-baja del canon de arrendamiento por ser el mismo excesivo e irrazonable, haciendo constar que el local era comercial;, que practicada una investigación dicha agencia encontró que el local estaba siendo usado para fines comerciales y de vi-vienda y como para dicha fecha esa oficina no intervenía con locales dedicados a vivienda, dieron traslado del caso a la Oficina Federal del Acelerador de Viviendas en Puerto Rico y esta agencia, después de practicar también una investiga-ción, llegó a la conclusión de que no había separabilidad en-tre el uso comercial y el de vivienda existente en el local arrendado y que predominando el de vivienda, procedía re-bajar el canon a $30 mensuales (3) y al efecto, el día 10 de mayo de 1948 notificó a las partes que había rebajado dicho canon de $50 a $30 mensuales, efectivo desde julio 1ro. de 1947; (4) que la demandada siempre se negó a inscribir el local ocupado por el demandante en la Oficina del Acelerador de Viviendas por entender que nunca lo' había arrendado *641para fines de vivienda; que si bien el demandante utilizó el local, arrendado para fines comerciales, además para vivienda suya y de su familia, lo hizo por su propia cuenta y sin el consentimiento de la demandada. (5)
De acuerdo con estos hechos el tribunal a quo llegó a la conclusión de derecho de que, habiendo la demandada arren-dado el local para fines comerciales, ni la sección 204(6) de la Ley Federal de Inquilinato de 1947, según enmendada, que prohíbe solicitar, aceptar o recibir rentas en exceso de la renta máxima legal por el uso u ocupación de “any controlled housing accommodations”, (6) ni los reglamentos promul-gados por el Acelerador de Viviendas a virtud de dicha ley eran aplicables al presente caso y en su consecuencia que la demandada no tenía que agotar los remedios administrativos concedidos en dichos reglamentos para impugnar la orden dictada por el Acelerador de Viviendas. Resolvió además lo siguiente:
“A nuestro juicio, los remedios administrativos establecidos en los reglamentos para revisar aquellas órdenes dictadas por la Oficina del Acelerador de Viviendas deben agotarse cuando dichas órdenes se refieren a propiedades sujetas al control de la mencionada agencia federal. En otras palabras, opinamos que cuando el Acelerador de Viviendas dicta una orden sobre una propiedad que no cae dentro de las disposiciones de la Ley Federal de Inquilinato, la persona afectada por la misma no viene obligada a agotar esos remedios administrativos porque senci-llamente no está dentro de sus facultades fijar la renta máxima a una propiedad que no ha sido arrendada u ofrecida en arren-damiento para fines de vivienda.
*642“Para que la acción del demandante pueda prosperar bajo la sección 205 de ‘The Housing and Rent Act of 1947, as Amended’ debe probar que la demandada le cobró rentas en ex-ceso de las que legalmente podía cobrarle, y no podemos decir que las cobradas por la demandada son ilegales aun citando me-diara la- orden del Acelerador de Viviendas rebajándolas, por-que el local. arrendado no estaba bajo su control, ya que el mismo no cae dentro de la definición de ‘housing accommodations’.” (Bastardillas nuestras.)
Como único error señala el apelante en este recurso el a su juicio cometido por el tribunal inferior al desestimar la demanda por los fundamentos antes expuestos. Tiene ra-zón a nuestro juicio.
No compete a los tribunales insulares resolver si una orden dictada por la Oficina del Acelerador de Viviendas bajo la autoridad de la Ley Federal de Inquilinato, cuando ésta era aplicable a viviendas en Puerto Rico, lo fué con o sin jurisdicción sobre un local arrendado según la contención de la demandada para fines comerciales cuando dicha agencia determinó que se estaba usando también para fines de vivienda y estos últimos predominaban. La jurisprudencia es unánime al efecto de que los procedimientos establecidos y los remedios administrativos'concedidos por la Ley Federal de Inquilinato y por los reglamentos adoptados por el Acelerador de Viviendas son de carácter exclusivo y deben ser cumplidos y agotados. Bowles v. Willingham, 321 U. S. 503; Macauley v. Waterman S.S. Corp., 327 U. S. 540; Myers v. Bethlehem Corp., 303 U. S. 41; Yakus v. United States, 321 U. S. 414; Bourjois, Inc. v. Chapman, 301 U. S. 183; Independent Warehouses v. Scheele, 331 U. S. 70; Gates v. Woods, 169 F.2d 440 (C.C.A. 4, 1948); Bowles v. Meyers, 149 F.2d 440 (C.C.A. 4, 1945) ; Abbet Holding Corporation v. Woods, 167 F.2d 472 (U.S. Em. C.A., 1948) ; Smith v. Duldner, 175 F.2d 629 (C.A. 6, 1949) ; Woods v. McCord, 175 F.2d 919 (C.A. 9, 1949) ; Babcock v. Koepke, 175 F. 2d 923 (C.A. 9, 1949) ; Koster v. Turchi, 173 F.2d 605 (C. A. 3, 1949) ; Anotaciones en 10 A.L.R.2d 249, 284.
*643No hemos de detenernos a extractar los hechos y las con-clusiones a que se llegó en estos casos. (7) En todos ellos se aplicó la conocida regla de que cuaiidp un estatuto o regla-mento provee un remedio administrativo para revisar la ac-tuación de un funcionario público las cortes no intervendrán hasta tanto dicho remedio administrativo haya sido ago-tado. En el caso de autos es un hecho admitido que la de-mandada rehusó valerse.de los remedios que le concedían los reglamentos del Acelerador de Viviendas y la Ley Federal de Inquilinato para revisar la orden dictada rebajando el canon de arrendamiento bajo la teoría de que ella nunca arrendó el local para fines de vivienda. Si se aceptara esta premisa como válida, se dejaría a merced del arrendador decir que por el hecho de haber arrendado un local para fines comerciales, si los hechos luego demuestran, a satisfacción de la agencia gubernamental con jurisdicción para determinarlo, que el local se estaba dedicando a vivienda, debe prevalecer el dicho del arrendador ante las cortes sin que éste haya impugnado en el foro administrativo o judicial correspondiente la con-clusión a que llegó la agencia gubernamental. Tal conten-ción es insostenible.
En la orden dictada por la Oficina del Acelerador de Viviendas en mayo 10,1948 se le informó a la demandada que debería reembolsar al demandante las rentas cobradas en exceso de los $30 fijados en la orden “dentro de 30 días desde la fecha en que se' expida esta Orden, a menos que el reembolso quede suspendido a tenor con las disposiciones de la sección 1300.209 o la 1300.217 del Reglamento de Procedimiento • Revisado núm. 3”, y que dicha orden “permanecerá en vigor .hasta que se modifique por la Oficina de Control de Inquilinato.” No habiendo la demandada cumplido con dicha or-den dentro del término concedido y no habiéndose acogido al remedio administrativo señalado en la misma orden para *644suspender sus efectos, el demandante tenía derecho a recla-mar judicialmente triple daño por las rentas pagadas en exceso desde julio de 1947, fecha en que se hizo efectiva la orden d¡e mayo 10, 1948', hasta abril de 1948, ambas inclusi-ves, o sean diez meses a razón de $20, igual a $200, multi-plicado por tres, o sea un total de $600.
Debe revocarse la sentencia apelada y dictarse otra con-denando a la demandada Hato Rey Realty Co., Inc. a pagar al demandante Alejandro Medina la suma de $600 más intereses legales desde la radicación .de la demanda, con cos-tas y $100 para honorarios de abogado. (8)

I1) Del documento aparece que esto no se hizo constar en el cuerpo de la fianza sino al margen después de la firma del fiador.


(2)La prueba demostró, aun cuando el tribunal no hizo conclusión al efecto, que el Presidente y Manager de la demandada, Sr. Francisco Erovas, tenía conocimiento de que el demandante había dedicado parte del local como vivienda de su familia.


(3) Con motivo de esta decisión la Oficina Insular de Inquilinato dio por cerrado el caso en cuanto a la solicitud dirigida a ella por el deman-dante.


O La orden dictada dice así:
“El Director de Inquilinato, luego de considerar toda la evidencia presentada en este caso, ha llegado a la conclusión de que la Renta Máxima para la vivienda arriba descrita debe ser rebajada por los moti-vos contenidos en la sección 5-c-l del Reglamento de Inquilinato, y ade-más, por la razón hallada en la sección 4-c del Reglamento de Inquilinato, la Renta Máxima así rebajada y fijada por esta Orden será efectiva a partir del 1ro. de julio de 1947.
“Por consiguiente, se ordena que la Renta Máxima para la vivienda arriba descrita sea, y por la presente es, rebajada de $50 mensuales a $30 mensuales, a partir del 1ro. de julio de 1947. No se exigirá ni cobrará renta alguna en exceso de $30 (renta máxima fijada por esta Orden).
“Cualquier renta cobrada desde la fecha de efectividad de esta Orden en exceso de la cantidad fijada por la misma será devuelta al inquilino dentro de 30 días desde la fecha en que se expida esta Orden, a menos que el reembolso quede suspendido a tenor con las disposiciones de la sección 1300.209 o la 1300.217 del Reglamento de Procedimiento Revi-sado núm. 3.
“Esta Orden está ya en vigor y permanecerá en vigor hasta que se modifique por la Oficina de Control de Inquilinato.”


C) Véase la nota (2).


(6)La sección 202(6) de dicha ley define el término “housing accommodations” en esta forma:
“El término ‘facilidades de vivienda’ significa cualquier edificio, estructura o parte de ésta, o terreno perteneciente a los mismos, o cual-quier otra propiedad mueble o inmueble arrendada u ofrecida en arren-damiento para propósitos de vivienda (incluyendo facilidades de casas, apartamientos u hospedaje, y otras propiedades usadas con fines de vi-vienda) juntos con todos los privilegios, servicios, accesorios, muebles y facilidades relacionados con el uso u ocupación de tal propiedad.”


(7)Los casos citados por la corté inferior y por la apelada son clara-mente distinguibles. En ninguno de ellos estaba envuelta la cuestión planteada en el presente.


(s)De acuerdo con la sección 205 de la Ley de Inquilinato Federal, la condena de honorarios de abogado es mandatoria, dejándose a la dis-creción judicial su fijación en una cuantía razonable.